Citation Nr: 0423158	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  91-21 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral shoulder disability.   


REPRESENTATION

Appellant represented by:	Nydia Gonzalez Oritz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant had active military service from May 1943 to 
March 1946.  Based upon a review of the records, he 
apparently had additional service with the United States Army 
Reserve consisting of active duty for training from December 
1953 to October 1954.   

By March 1974 and June 1987 decisions, the Board of Veterans' 
Appeals (Board) denied the appellant's claim of entitlement 
to service connection for a bilateral shoulder disability.  
In a subsequent decision of March 1989, which decision 
reconsidered the Board's prior June 1987 decision, the Board, 
once again, denied entitlement to service connection for a 
bilateral shoulder disability.  Following the March 1989 
Reconsideration Board decision, the appellant submitted 
additional evidence in an attempt to reopen his claim for 
service connection for a bilateral shoulder disability.  The 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in San Juan, Puerto Rico, found that such evidence, 
while new, was not material, and the appellant subsequently 
appealed.  In January and December 1992 decisions, the Board 
remanded this case for additional development.  On January 
29, 1998, the Board entered a decision in this case, denying 
the appeal.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In an 
April 2000 Memorandum Decision, the Court vacated the Board's 
January 1998 decision as to whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a bilateral shoulder disability, and 
remanded the case to the Board for appropriate action 
consistent with the Court's decision.  A copy of the Court's 
decision has been placed in the claims file.

By a March 2002 decision, the Board denied the appellant's 
application to reopen a claim of entitlement to service 
connection for a bilateral shoulder disability.  The 
appellant subsequently appealed to the Court.  In September 
2002, while this case was pending before the Court, the 
Office of General Counsel for VA, on behalf of the Secretary, 
filed with the Court an Appellee's Motion for Remand and to 
Stay Proceedings.  The appellant was notified of the 
Secretary's motion and did not oppose it.  In an Order, dated 
on March 25, 2003, the Court granted the Secretary's motion, 
vacated the Board's March 2002 decision, and remanded the 
case, pursuant to 38 U.S.C. § 7252(a) (West 2003), for 
compliance with the directives stipulated in the Appellee's 
Motion for Remand and to Stay Proceedings.  Copies of the 
Court's Order and the Appellee's Motion for Remand and to 
Stay Proceedings have been placed in the claims file.   

In order to comply with the Court's decision, in November 
2003, the Board remanded this case to the RO for additional 
development consistent with the Court's decision.  

For the reasons explained below, it is again necessary to 
return this case to the RO for further development.  This 
appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.    


REMAND

Unfortunately, a remand is required in this case.  In this 
regard, the Board notes that the appellant has submitted 
additional evidence to the Board with regard to his claim for 
whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral shoulder disability.  On June 21, 2004, the Board 
received a private x-ray report, dated in May 2004, from the 
appellant in support of his claim.  However, the appellant 
did not submit a waiver, which would allow the Board to 
review the evidence without prior RO review and 
consideration.  See 38 C.F.R. §§ 19.37(a), 20.1304 (2003).  
Any additional evidence submitted directly to the Board 
following the certification of an appeal, or forwarded to the 
Board pursuant to 38 C.F.R. § 19.37(b), is to be returned to 
the RO for review; and, if the benefits sought on appeal are 
not granted, the issuance of a Supplemental Statement of the 
Case (SSOC), unless that evidence is accompanied by a signed 
waiver of initial consideration by the RO.  38 C.F.R. § 
20.1304 (2003); see also Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (held 38 C.F.R. § 19.9(a)(2) invalid because, in 
conjunction with amendments to 38 C.F.R. § 20.1304, it 
allowed Board to consider evidence without remand to RO for 
initial consideration and without having to obtain veteran's 
waiver, which is contrary to 38 U.S.C. § 7104(a)).  
Accordingly, because the appellant has not waived his right 
of initial RO review, the Board has no choice but to remand 
the appellant's claim to the RO for review of the new 
evidence.  

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA) notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his bilateral shoulder disability at any 
time following his period of military 
service.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  The RO should then review and re-
adjudicate the appellant's claim in light 
of the evidence added to the record since 
the April 2004 SSOC was issued.  The RO 
should consider all of the evidence of 
record, and any additional evidence 
obtained by the RO pursuant to this 
remand.  If such action does not grant 
the benefit claimed, the RO should 
provide the appellant and his 
representative an SSOC and an appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






							(Continued on the next 
page)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




